Citation Nr: 0421088	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  04-21 379	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 2004 Board of Veterans' Appeals decision which 
concluded that the character of the moving party's discharge 
constituted a bar to VA benefits.  


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The moving party served on active duty from January 1971 to 
July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the veteran alleging CUE in a Board 
decision dated in April 2004.  




FINDINGS OF FACT

1.  In an April 2004 decision, the Board concluded that the 
character of the moving party's discharge was a bar to VA 
benefits.

2.  There was a tenable basis for the Board's April 2004 
decision.  


CONCLUSION OF LAW

The April 2004 Board decision, which concluded that the 
character of the moving party's discharge constituted a bar 
to VA benefits, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The April 2004 Board decision that the character of the 
veteran's discharge constituted a bar to VA benefits was 
based on the evidence discussed below.

The moving party's service personnel records reveal that, in 
March 1971, he received a nonjudicial punishment for 
disobeying a lawful order given by his superior by coming off 
a firing line with an unsafe weapon.  In March 1972, he also 
received a nonjudicial punishment for failing to obey a 
sergeant's lawful order to get a hair cut.  

The subsequent personnel records show that, from January 12, 
1973, to May 30, 1973, the moving party was absent without 
official leave (AWOL), which equaled a total of 139 days.  He 
was also AWOL from August 15, 1973, to September 27, 1973, 
which equaled a total of 44 days.  

Shortly thereafter, in October 1973, the moving party 
requested through counsel that he be given an undesirable 
discharge for the good of the service.  In a signed 
statement, the moving party indicated that this request was 
based on his having gone AWOL from January 1973 to May 1973, 
and from August 1973 to September 1973.  The moving party 
further indicated that he understood that the commission of 
these offenses rendered him triable by court-martial and that 
the maximum permissible punishment for such offenses was a 
bad conduct discharge.  

In November 1973, the moving party's request was approved.  
He was subsequently discharged on December 12, 1973.  

An examination was conducted in December 1973, prior to the 
moving party's discharge.  His psychiatric status was noted 
to be normal.  

In January 1994, the moving party filed a formal claim of 
entitlement to service connection for post-traumatic stress 
disorder.  

Thereafter, in a May 1994 administrative decision, the 
Regional Office (RO) in Boston, Massachusetts determined that 
the character of the moving party's discharge constituted a 
bar to the payment of VA benefits.  The moving party was 
notified of this decision in a May 1994 letter from the RO.  

The moving party did not express disagreement with that 
determination within one year of the letter notifying him of 
the RO's decision.  

In October 1998, the moving party submitted a statement 
indicating that he wished to reopen his claim of service 
connection for PTSD.  He reported that he had recently 
applied for an upgrade of his discharge with the Board for 
Correction of Naval Records.  

Later that month, the RO issued a letter to the moving party 
advising him that it had received his request but that no 
further action could be taking until the upgraded discharge 
was received.  

In December 2000, the moving party submitted a copy of the 
claim that he had submitted to the Board for Correction of 
Naval Records.  In July 2001, the moving party also submitted 
the report of a psychiatric evaluation conducted in June 2001 
in regard to his claim for correction of his service records.  

In that report, it was noted that the moving party had 
described flying a number of combat missions as a helicopter 
gunner while in Vietnam.  It was also noted that there was no 
military record to review, but that there were several VA and 
civilian psychological assessments that were consistent with 
a diagnosis of PTSD.  

The psychiatrist noted that several things troubled him, 
including the fact that the moving party apparently did not 
undergo a medical evaluation prior to discharge, and reported 
using drugs and alcohol during his periods of AWOL.  

The psychiatrist further noted that it was hard to imagine 
that the moving party was disabled by PTSD for twenty years, 
but that it never came to the attention of the medical 
establishment.  Nevertheless, the psychiatrist noted that 
there was sufficient information to support a diagnosis of 
PTSD.  

Thereafter, in a February 2002 decision, the Board for 
Correction of Naval Records denied the moving party's 
application for reconsideration for correction of his naval 
records.  Specifically, it was found that the evidence 
submitted was insufficient to establish the existence of 
probable, material error or injustice.  

Although the report of his June 2001 psychiatric evaluation 
was considered, it was concluded that, even if it were 
presumed that he did have PTSD, there was no indication that 
he was unable to know right from wrong when he went AWOL.  

It was further determined that he had been extended 
considerable clemency when his request to avoid trial by 
court-martial was approved since, by this action, he escaped 
the possibility of confinement at hard labor or punitive 
discharge.

In a February 2002 letter to the RO, the moving party 
indicated that he was "close to" or "possibly" insane at 
the time that he went AWOL.  He explained that the stress of 
Vietnam had caused him to start drinking heavily and using 
drugs.  He also noted that he had threatened to kill his 
father on his first day home.  

The moving party also contended that he did not accept a 
discharge to avoid a court-martial.  He argued that he had 
been confined illegally and "stored like a piece of meat".  
He indicated that accepting an undesirable discharge was the 
only good option available to him.  

In support of his contention that he might have been insane 
at the time that he was AWOL, the moving party pointed to 
several medical records showing that he had been diagnosed 
with PTSD as a result of exposure to combat during service.  
Among these records is an October 2001 VA discharge summary.  
Also included among these records is a January 2000 clinical 
note in which it was noted that the appellant had reported 
using drugs and alcohol during the periods in which he went 
AWOL while on active duty.  

Also included among these records were several letters from a 
private counseling therapist in which the therapist indicated 
that he believed the moving party had gone AWOL as a result 
of being exposed to the stress of combat.  

In a June 2002 letter, a VA psychiatrist determined that the 
moving party's conduct and behavior during service had been 
in response to stimuli that he had witnessed, including 
exposure to combat and being kept in an environment 
intolerable to him.  The psychiatrist explained that a person 
in such acute distress, who knew "right or wrongdoing," 
could have an impulse of flight in response to stressful 
situations, such as escape, suicide attempts, or going AWOL.  

In July 2002, the Manchester RO determined that the evidence 
submitted by the moving party did not warrant a change in the 
previous decision to deny compensation based on the character 
of his discharge.  The moving party subsequently perfected an 
appeal regarding that decision.  

In support of his claim, the moving party also submitted a 
signed statement from a fellow soldier who had served with 
him in Vietnam.  That individual indicated that the moving 
party had flown with him in helicopters on an almost daily 
basis, and that there were numerous occasions where the 
appellant had put himself in harms way to assist others.  

During a November 2003 personal hearing, the moving party 
reiterated his contention that he was exposed to combat while 
serving in Vietnam.  He essentially testified that he was 
having difficulty dealing with these experiences when he went 
AWOL in 1973.  He stated that he had returned to his parents 
in Pennsylvania and immediately began experiencing problems 
at home.  

The moving party indicated that he had threatened to kill his 
father and spent all of his time drinking and shooting pool.  
He stated that the police in his hometown knew he was AWOL, 
but never did anything about it.  He reported that he was not 
really "thinking much of anything" during this period and 
never made a conscious decision to go AWOL.  

The moving party testified that he was eventually taken by 
the police back to Camp Lejuene and was placed in the brig.  
He reported that he got into numerous fights in the brig, and 
that someone eventually came in and asked who wanted out.  

The moving party explained that he raised his hand and was 
later handed a form letter to sign.  He asserted that he did 
not believe that he was capable of understanding what he 
signed at that time.  

Shortly thereafter, the moving party submitted a decision by 
the Board for Correction of Naval Records, which was issued 
in regard to the case of another veteran.  In that decision, 
it was determined that that veteran's discharge should be 
recharacterized as honorable.  In an attached statement, the 
moving party argued that his case was similar, and that his 
discharge should also be recharacterized as honorable.  

In an April 2004 decision, the Board granted reopening of the 
moving party's claim and proceeded to address the claim on 
the merits.  The Board concluded that the character of the 
moving party's discharge was a bar to VA benefits.  

In discussing its reasons and bases for the conclusion, the 
Board pointed out that the moving party's psychiatric state 
was found to be normal during his discharge examination.  

It was also noted that the moving party agreed to a discharge 
from service in order to escape trial by general court 
martial.  The Board considered the moving party's contention 
that he did not agree to an undesirable discharge to avoid 
court martial but instead because he was imprisoned under 
terrible conditions and he was therefore under duress to sign 
the request for discharge, but concluded that the evidence 
indicated that the moving party was well aware of his actions 
and the reasons therefor.  

The Board also addressed whether the moving party was insane 
at the time of his request for discharge.  It noted that the 
service medical records did not reveal that the moving party 
was insane at the time he went AWOL.

The Board also discussed the moving party's contention that 
his actions during service did not constitute "willful and 
persistent conduct" so as to prohibit payment of VA 
benefits.  However, the Board determined that such issue need 
not be addressed, as it had instead been determined that the 
moving party's undesirable discharge was considered to have 
been issued under dishonorable conditions because it was 
requested by the moving party at the time in order to avoid 
court martial.

In June 2004 the moving party submitted a motion for review 
of the April 2004 Board decision.  He discussed the various 
reasons why he disagreed with the Board's decision.  He 
indicated that his case had never been referred for Court 
Martial.  He pointed out that the total days of AWOL were 
incorrectly recited in the April 2004 decision, arguing that 
he was AWOL for a total of 177 days.  He maintained that he 
had not requested a discharge, but that it had been offered 
to him and that he signed what was put before him under 
extreme duress.  He argued that he had not been afforded a 
psychiatric evaluation prior to discharge, and that the 
evaluation referred to by the Board had not been conducted.  
He indicated that as such, the determination by the Board 
that he was not insane at the time of his AWOL was incorrect.  

II.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE. 38 C.F.R. § 
20.1403(c).  

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a finding that there was such error "must be based 
on the record and the law that existed at the time of the 
prior . . . decision." Russell v. Derwinski, 3 Vet. App. 310, 
313-14 (1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R.   § 20.1411(a).

Under the law in effect at the time of the April 2004 Board 
decision, VA benefits are not payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 C.F.R. § 3.12(a).  

The moving party essentially argues that the Board, in April 
2004, improperly concluded that his undesirable discharge was 
a bar to the receipt of VA benefits.  He contends that he 
requested such discharge under duress, and that it was his 
only choice at the time.  He also argues that there was no 
psychiatric evaluation prior to his discharge, calling into 
question the probative value of his service medical records.

As discussed above, the Board's April 2004 decision clearly 
set forth the reasons for the conclusion that the moving 
party was well aware that he faced trial by court martial and 
that escaping such trial was the primary reason for his 
requesting an undesirable discharge.  The April 2004 decision 
also concluded that the service medical records were the most 
probative evidence of the moving party's psychiatric state 
during his periods of AWOL.  It noted that there was no 
indication that any of the recent examiners had reviewed the 
moving party's service medical records, which were negative 
for treatment of emotional problems and substance abuse.

Therefore, the record at the time of the April 2004 decision 
supported a finding that the moving party's undesirable 
discharge was a bar to VA benefits.  Moreover, there is no 
basis for concluding that the Board misapplied the applicable 
law.  

In essence, the moving party's allegation of error relates to 
the manner in which the Board weighed and evaluated the 
evidence before it.  This does not constitute clear and 
unmistakable error.  Accordingly, the April 2004 decision 
cannot be reversed or revised on the basis of clear and 
unmistakable error.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law in November 2000 and subsequently 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  

Specifically, the Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim.  They also contain 
provisions relating to VA's duties to notify and assist a 
claimant.

The Court has held that reversal or revision of prior 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).   


ORDER

The Board having determined that no CUE exists in the April 
2004 Board decision which concluded that the character of the 
moving party's discharge from service constituted a bar to VA 
benefits, the motion is denied.  




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



